Citation Nr: 0427793	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  03 04-824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to an increased disability evaluation for 
lumbosacral strain, currently evaluated as 20 percent 
disabling, to include the issue of restoration of the 
previously assigned 40 percent disability evaluation for 
lumbosacral strain.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1981 to February 
1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  This decision effectuated a reduction 
in the evaluation of the veteran's service-connected 
lumbosacral strain, from 40 percent to 10 percent.

The veteran requested, in his substantive appeal, to testify 
before a Veterans Law Judge appearing at the local RO.  
Accordingly, he was scheduled for a hearing on July 13, 2004.  
Notice of this hearing was sent to him in June 2004.  A 
handwritten note in the claims file shows that he failed to 
report.

In his substantive appeal, dated in December 2002 but not 
received until February 2003, the veteran averred that his 
service-connected back disability prevented him from 
obtaining and maintaining employment.  A claim for 
unemployability is therefore inferred.  The issue is referred 
to the RO for appropriate action.  

By this decision, the Board is granting restoration of the 40 
percent evaluation assigned the veteran's lumbosacral strain.  
However, as described in the Remand which follows this 
decision, regulations governing the evaluation of back 
disabilities have been revised during the pendency of this 
appeal.  The issue of entitlement to an evaluation greater 
than 40 percent for the service-connected lumbosacral strain 
addressed in the REMAND portion of the decision below is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  In June 2001, the RO notified the veteran of a proposal 
to reduce the evaluation for his lower back disability from 
40 percent to 10 percent based on findings of negative 
straight leg raising, an absence of muscle spasm, and 
increased range of motion contained in a March 2001 VA 
examination report.

3.  The RO reduced the veteran's rating for his lower back 
disability to 10 percent by a rating decision dated in August 
2001, effective as of November 1, 2001.

4.  At the time of the reduction, the veteran's lower back 
disability had been rated at 40 percent since June 1998, a 
period of less than 5 years.

5.  Notwithstanding, the examination upon which the reduction 
was based was conducted absent review of the veteran's claims 
file-hence, absent review of the entire history of the 
veteran's disability-and was not based on complete, current 
clinical evidence.  It therefore provides an inadequate basis 
for reduction.


CONCLUSION OF LAW

Restoration of a disability evaluation for service-connected 
lumbosacral strain to 40 percent from the date of reduction, 
November 1, 2001, is warranted.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10,  4.41, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  The final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, as well as any claim not 
decided as of that date.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).

The Board notes that the RO has approached this claim as one 
involving an increased evaluation for the service-connected 
lumbosacral strain.  Accordingly, the veteran has not been 
given notice of the laws and regulations governing reductions 
in evaluations and restoration thereof.  In addition, the 
VCAA notice given him is inadequate in that it did not 
address what evidence was required to restore his previously 
assigned 40 percent evaluation for his service-connected 
lumbosacral strain.  Nonetheless, in view of the fact that 
the Board is granting the benefit sought on appeal concerning 
this issue, any defect in complying with the duty to notify 
and the duty to assist is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (holding that strict adherence to 
legal requirements does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case because such adherence would 
impose additional burdens on the VA with no benefit flowing 
to the veteran); see also 38 C.F.R. § 20.1102 (2003) 
(harmless error).


Restoration

In this case, service connection was granted for lumbosacral 
strain in a November 1985 rating decision.  The disability 
was evaluated as noncompensable under Diagnostic Code 5295, 
effective February 8, 1985, which was the day after the 
veteran was discharged from active service.

VA treatment records show complaints of lower back pain and 
muscle spasm.  A report of VA examination conducted in 
September 1985 revealed a diagnosis of chronic low back 
strain with no objective findings on examination.  The 
examiner observed the veteran to exhibit no limp in gait or 
guarding on undressing or during exercise maneuvers.  On 
standing erect, the veteran exhibited no lumbar list, 
tenderness, or paraspinal muscle spasm.  Lumbar curve was 
present.  The veteran was able to forward bend to reach his 
toes, squat symmetrically, perform heel and toe walk, and 
balance and hop on each foot without disparity between left 
and right performance.  Supine straight leg raising was 
negative bilaterally and while dorsiflexing feet, and 
measured 60 degrees.  Sitting straight leg raising was 
negative bilaterally and measured 80 degrees.  Other range of 
motion measurements were within normal limits.  There was no 
atrophy, swelling, or joint enlargement.  Deep tendon 
reflexes were normal, measuring 2+ equally and bilaterally.  
Results of X-rays evidenced vertebral bodies in the lumbar 
spine of normal height and alignment with no gross osseous 
abnormality.

In March 1997, the RO granted a 10 percent evaluation under 
Diagnostic Code 5295, effective in November 1996.  VA 
treatment records reflect infrequent complaints of and 
treatment for lower back pain.  A report of VA examination 
conducted in January 1997 evidenced complaints of pain 
increased with activity and described as a hard ache, and a 
sensation of knots in the lower lumbar region.  He denied 
symptoms of radiation but said that he occasionally 
experienced numbness in the left lower extremity in a 
stocking pattern.  He reported no weakness.  The examiner 
objectively observed the veteran to ambulate slowly but 
without a limp.  He rose from a sitting position, and was 
able to undress and dress without difficulty.  He was able to 
perform the heel and toe walk, but exhibited difficulty in 
squatting.  The spine was straight without pelvic tilt, but 
the examiner noticed mild tenderness just above the sacrum in 
the midline and upper right paraspinous musculature.  There 
were no postural abnormalities, fixed deformities, or 
evidence of scoliosis.  The back muscles were found to be 
well developed without palpable spasm or atrophy and without 
tenderness in the sciatic notch or hip.  The veteran was able 
to move through all ranges of motion without difficulty, but 
he had a slightly delayed recovery from forward flexion.  
Strength measured 5 of 5 in both lower extremities, with 
normal tone and bulk.  Deep tendon reflexes measured 2+ at 
the knees and ankles, bilaterally.  Straight leg raising 
measured 90 degrees in the sitting position and 75 degrees in 
the supine position with some pain upon extreme elevation, 
but no radicular involvement.  Range of motion measured 100 
degrees forward flexion, 30 degrees backward extension, 30 
degrees left lateral flexion, 20 degrees right lateral 
flexion, and 25 degrees rotation, bilaterally.  The examiner 
specifically noted mild pain on extreme right lateral bending 
and squatting.  Neurological testing was performed and 
reflected normal pinprick and vibration examination results.  
Report of X-ray result taken in conjunction with the 
examination are not of record, but are interpreted in the VA 
examination report to show normal vertebral body heights and 
alignment with preserved disc spaces.  An abnormality 
described as spina bifida occulta was found to be present at 
T12 to L2.  The examiner diagnosed lumbosacral strain with 
chronic low back pain.

In a January 2000 rating decision, the RO increased the 
evaluation afforded the veteran's lumbosacral strain to 40 
percent under Diagnostic Code 5295, effective in June 1998 
based on a July 1998 VA examination report.  No VA treatment 
records were obtained.  The examination report reveals 
subjective complaints of daily pain in activity and at rest 
but exacerbated by activity, knots up and down the spine, 
weakness, stiffness, easy fatigue, and lack of endurance.  
The veteran further reported that his back pain affected his 
ability to perform his occupation, restricting his activity 
and walking to short distances and short steps and rendering 
him unable to lift and bend.  The examiner noted the veteran 
was receiving treatment including prescribed medication, 
Naproxen, and objectively observed the veteran to present 
with a postural abnormality described as leaning forward.  
Range of motion measured 15 degrees forward flexion, zero 
degrees backward extension, 20 degrees right lateral flexion, 
10 degrees left lateral flexion, and full rotation, 
bilaterally.  The examiner found the veteran's back muscles 
to be tight with spasm present.  Neurological abnormalities 
were found to include numbness and tingling in bilateral 
lower extremities and fingertips, but the examiner did not 
specify what tests were conducted to verify this.  Results of 
X-rays are not reported.  The examiner diagnosed low back 
strain status post fall with resultant daily, unrelenting 
pain, limited range of motion, positive crepitation, muscle 
spasms, inability to bend or lift, numbness and tingling of 
bilateral lower extremities, and interference with activities 
of daily living and work.

In the January rating decision that granted the 40 percent 
evaluation for lumbosacral strain, the RO noted that the 
veteran's lower back disability was subject to improvement, 
and that a future review examination would be scheduled.

Accordingly, in March 2001, the veteran was scheduled for 
further VA examination.  At this time, the veteran complained 
of lower back pain exacerbated by activity and described as 
intermittently achy and sharp, with occasional radiation into 
the bilateral posterior thighs to the knees.  However, the 
veteran stated to the examiner that, at that moment, he was 
not in pain and did not presently feel any numbness.  The 
examiner noted the veteran was still prescribed Naprosyn, and 
observed the veteran to ambulate with a nonantalgic gait, 
showing good balance and neutral tiptoe/heel positions.  The 
spine was observed to be atraumatic without soft tissue 
swelling, ecchymosis, erythema, warmth, paraspinal spasm, or 
tenderness to palpation.  No obvious bony curvature, pelvic 
obliquity or other abnormality was noted.  Range of motion 
measured 90 degrees forward flexion, 15 degrees backward 
extension, 40 degrees lateral bending, bilaterally, and 80 
degrees lateral rotation, bilaterally.  Straight leg raising 
test was negative.  Motor and sensation was found to measure 
5 of 5 throughout, with 2+ deep tendon reflexes, bilaterally.  
The examiner reported the results of magnetic resonance 
imaging (MRI) conducted in October 1998, showing probable 
pars defect at L5 but no evidence of root or cord 
compression.  Results of X-rays taken in conjunction with the 
examination are again not of record, but the examiner 
recorded an interpretation of minimal disc space narrowing at 
L5-S1 without fractures, dislocations, spondylolisthesis, 
scoliosis or lytic lesions.  The report reflects a diagnosis 
of chronic lumbago with no evidence at present time of 
herniated disc, nerve compression, or spine fracture.

Based on this examination, the RO issued a rating decision in 
May 2001, proposing to reduce the evaluation assigned to the 
veteran's service-connected lower back disability to 10 
percent.  The veteran was given 60 days to submit medical or 
other evidence to show that the reduction was not warranted.  
Notice of this rating decision was given by letter dated May 
24, 2001 and was again mailed to a different address for the 
veteran on June 26, 2001.  The veteran responded in July 
2001, asserting that the March 2001 examination was 
inadequate, and arguing that his condition was worse, not 
improved.  He did not submit any medical evidence.

In August 2001, the RO issued a rating decision effectuating 
the reduction to 10 percent, effective in November 2001.  In 
October 2001, the veteran responded with a statement 
indicating he disagreed with the reduction.  He questioned 
why his treating VA physician had not been consulted 
concerning the status of his lower back condition.

In November 2002, the veteran underwent further examination.  
The veteran reported subjective complaints of chronic lower 
back pain varying in severity with activity.  He also 
reported intermittent episodes of pain, numbness, and 
tingling into the left leg and less often into the right leg.  
The veteran reported treatment in the neurology clinic, and 
the examiner stated he attempted to obtain these records but 
could not find that the veteran had reported for his 
appointment.  The examiner objectively observed the veteran 
to ambulate with an unremarkable gain pattern and to be able 
to stand erect without visible or palpable spasm.  He was 
able to perform a satisfactory heel and toe walk, and to 
squat and rise again.  Upon palpation of the back, the 
veteran described generalized tenderness, particularly in the 
midline and left lower lumbar region.  Range of motion 
measured 60 degrees forward flexion, 30 degrees backward 
extension, 30 degrees lateral bending, bilaterally, but with 
pain expressed on all ranges of motion.  Neurological 
examination evidenced no focal strength deficits, and 
reflexes and sensation were found to be intact in the lower 
extremities.  Thigh and calf circumferences were equal, 
bilaterally.  On supine straight leg raising, slight 
elevation of either leg led to complaints of back pain, 
greater on the left.  Sitting straight leg raising measured 
90 degrees with full extension of the knees and no observable 
discomfort.  No new clinical studies were conducted in 
conjunction with this examination, including either X-rays or 
MRI.  The examiner reported an impression of lumbosacral 
strain with X-ray evidence of degenerative disc disease at 
L5-S1, based on X-rays dated in March 2001 and July 2002, and 
1998 MRI results.  Concerning functional loss and factors of 
joint disability attributable to pain (see DeLuca v Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. §§ 4.40, 4.45), the 
examiner noted that the veteran demonstrated pain on range of 
motion testing and opined that it was certainly conceivable 
that pain could further limit function during a flareup or 
with increased use.  However, the examiner was unable to 
describe what specific additional limitation of motion that 
would result in.

Based on this examination report (VA treatment records were 
not obtained), the RO assigned a 20 percent evaluation, 
effective from November 2002 under Diagnostic Code 5295-5292.

In his December 2002 substantive appeal, received at the RO 
in February 2003, the veteran noted that his only treatment 
had been received through the VA.  He again questioned why 
his treating VA physician had not been consulted.

In June 2003, the RO received VA treatment records dating 
from October 2001 through May 2003.  These records reflect 
complaints of and treatment for lower back pain radiating 
into his left leg, including prescribed non-steroidal anti-
inflammatory medication and muscle relaxants.  It is also 
noted that the veteran was prescribed physical therapy but 
did not show on at least one occasion.  However, these 
records also document referrals to other departments and 
clinics with no records from these places.

In a September 2003 rating decision, the RO granted an 
earlier effective date for the 20 percent afforded under 
Diagnostic Code 5295-5292, making the evaluation effective 
from November 2001.

Where a reduction in an evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance must be prepared setting forth 
all material facts and reasons.  In addition, the RO must 
notify the veteran that he has 60 days to present additional 
evidence showing that compensation should be continued at the 
present level.  38 C.F.R. § 3.105(e).  In this case, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 
38 C.F.R. § 3.105(e), the RO must send the veteran written 
notice of the final action.  This notice must set forth the 
reasons for the action and the evidence upon which the action 
is based.  38 C.F.R. § 3.105(2).  Where a reduction of 
benefits is found warranted following consideration of any 
additional evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective 
date of the final action shall be the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final action expires.  38 C.F.R. § 
3.105(2)(i).  The RO satisfied the requirements by allowing a 
60-day period to expire before assigning the reduction 
effective date.  In the present case, the RO made the 
reduction effective on November 1, 2001, following notice of 
the action by letter dated May 24, 2001 and re-mailed June 
26, 2001.  This would appear to meet the requirements of the 
regulation for setting the effective date of the reduction.

Inasmuch as the RO complied, in essence, with the procedural 
requirements of 38 C.F.R. § 3.105(e), the issue of the 
effective date notwithstanding, the question becomes whether 
the reduction was proper based on the applicable regulations.  
Under 38 C.F.R. § 3.344, sections (a) and (b) are to be 
applied in cases involving an evaluation that had continued 
at the same level for five years or more; section (c) is to 
be applied if the RO reduced an evaluation that had been in 
effect for less than five years.  In this case, in reducing 
the 40 percent evaluation assigned the veteran's lower back 
to 10 percent, the RO reduced an evaluation that had been in 
effect for less than five years, since June 1991.  Therefore, 
with regard to that particular reduction, 38 C.F.R. § 3.444 
does not apply.

Notwithstanding, in Brown v. Brown, 5 Vet. App. 418 (1993), 
the U.S. Court of Appeals for Veterans Claims (Court) 
identified general regulatory requirements which are 
applicable to all rating reductions.  Pursuant to 38 C.F.R. 
§ 4.1, it is essential, both in the examination and in the 
evaluation of the disability, that each disability be viewed 
in relation to its history.  Brown, at 420.  Similarly, 
38 C.F.R. § 4.2 establishes that "[i]t is the responsibility 
of the rating specialist to interpret reports of examination 
in light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of the disability 
present."  Id.  The court has held that these provisions 
"impose a clear requirements" that rating reductions be 
based on the entire history of the veteran's disability.  Id.

Furthermore, 38 C.F.R. § 4.13 provides that when any change 
in an evaluation is to be made, "the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms." Id, 420-421.  In light of these 
provisions,

... the RO and the Board are required in 
any rating-reduction case to ascertain, 
based on the entire recorded history of 
the condition, whether the evidence 
reflects an actual change in the 
disability and whether the examination 
reports reflecting such change are based 
upon thorough examinations.

Id, 421 (citation omitted).

Finally, under the provisions of 38 C.F.R. §§ 4.2 and 4.10, a 
rating reduction may not be based solely on the fact that an 
improvement has actually occurred, but also on whether the 
improvement actually reflects and improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Id.

In this case, the March 2001 VA examination upon which the RO 
based its proposal to reduce and subsequent reduction was not 
full and complete.  The examiner did not review the veteran's 
claims file and made no references to the history of his 
disability other than to report the results of an October 
1998 MRI report which, incidentally, was found to show 
abnormality.  Moreover, current clinical testing was either 
not accomplished, in the case of neurological testing, or not 
provided, in the case of X-rays which were nonetheless 
reported to evidence narrowing of the disc spaces in the 
lumbar spine, albeit minimal.  The Board notes that these 
findings, with the MRI results, were used to arrive at a 
later diagnosis of degenerative disc disease in the November 
2002 examination report.  Furthermore, only the most recent, 
November 2002, examination, considered the provisions of 
38 C.F.R. §38 U.S.C.A. §§ 4.40 and 4.45, as required by 
DeLuca, supra.  Finally, the Board observes that no VA 
treatment records were obtained or considered in evaluating 
the veteran's service-connected lower back disability until 
June 2003.  These documents, however, date only back to 
October 2001.  The time period from 1996 to 2001 is thus 
unaccounted for.  Under these circumstances, the Board simply 
cannot find that the March 2001 VA examination provides an 
adequate basis upon which to reduce the 40 percent evaluation 
for the veteran's service-connected lumbosacral strain.

Therefore, the March 2001 VA examination-conducted without 
review of the claims file and treatment records, without 
proper consideration of the provisions of the laws and 
regulations-specifically, of 38 C.F.R. §§ 4.40 and 4.45, and 
without the benefit of full and complete clinical testing-
simply cannot establish that the veteran underwent an actual 
change in disability, which actually reflected an improvement 
in the veteran's ability to function under the ordinary 
conditions of life and work.  38 C.F.R. § 4.1, 4.2, 4.10 
(2003); see Brown, supra; see also Caffrey v. Brown, 6 Vet. 
App. 377 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Accordingly, the Board finds that the RO improperly reduced 
the 40 percent evaluation assigned the veteran's service-
connected lower back disability, effective November 1, 2001.  
The veteran's claim for restoration of the 40 percent 
evaluation, effective from November 1, 2001, is therefore 
granted.


ORDER

The reduction in the 40 percent evaluation assigned the 
veteran's lumbosacral strain, not having been warranted, 
restoration of the 40 percent evaluation is granted, 
effective from November 1, 2001, subject to the statutory and 
regulatory provisions governing the payment of monetary 
benefits.




REMAND

The veteran further seeks a higher evaluation for his lower 
back disability.  

The Board has reviewed the record and finds that additional 
development is necessary before appellate action may be 
completed in this case.  In this regard, and as noted above, 
in the introduction, the rating criteria governing the 
evaluation of spine disabilities have been revised, effective 
in August 2002, September 2002, August 2003, and September 
2003.  See 67 Fed. Reg. 48784-48787 (July 26, 2002), 67 Fed. 
Reg. 54345-54349 (August 22, 2002), 68 Fed. Reg. 51454-51458 
(August 27, 2003), and 69 Fed. Reg. 32449 (June 10, 2004).  
Moreover, the Board notes that the veteran now carries a 
diagnosis of degenerative disc disease.  The veteran has not 
been notified of these revisions, nor has he been afforded 
the opportunity for examination applying the revised 
criteria.  

Given the change in regulations, it is the Board's judgment 
that there is a duty to provide the veteran with another VA 
examination.  The clinician's examination must address the 
criteria of all the relevant regulations (limitation of 
motion, amount of time the veteran has been incapacitated, 
demonstrable deformities of vertebral bodies, symptoms 
compatible with sciatic neuropathy, demonstrable muscle 
spasm, ankle jerk, neurological findings, etc.).  

The Board thus finds it would be helpful to proffer the 
veteran current examinations to include appropriate clinical 
testing and review of the claims file-to include all service 
medical records and VA and non-VA treatment records-in 
totality.  See 38 C.F.R. § 3.159(c)(4) (2003).

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1) and VAOPGCPREC 7-2004. 

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) in Disabled Veterans of 
America v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
ability to cure VCAA deficiencies.  Therefore a remand is 
required in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with his claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), as well as VAOPGCPREC 
7-2004, are fully complied with and 
satisfied as to the issue of entitlement 
to an increased evaluation for a lower 
back disability.  In particular, the RO 
must inform the appellant: (1) of the 
notification and duty to assist 
provisions of the VCAA and its 
implementing regulations, (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim for an increased evaluation for a 
lower back disability; (3) about the 
information and evidence that VA will 
seek to provide; (4) about the 
information and evidence the appellant is 
expected to provide; and (5) request or 
tell him to provide any evidence in his 
possession that pertains to his claim.  
The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
lower back disability.  The RO should 
procure duly executed authorization for 
the release of private medical records.  

Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence he is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
his claims, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 
16 Vet. App. 370 (2002)).  

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers that are 
not already of record.  In particular, 
the RO should request any and all 
outpatient and inpatient treatment 
records, to include any and all clinical 
medical records, of treatment and 
treatment accorded as a consequence of 
referral to other clinics or departments, 
accorded him at the VAMC in Memphis, 
Tennessee, and any other VAMC the veteran 
may identify.

The RO should perform any and all follow 
up required, including to obtain VA and 
non-VA records that may have been retired 
to storage.

4.  The RO should ascertain whether the 
veteran was or is currently a participant 
in VA vocational rehabilitation.  If so, 
the RO should request that the veteran's 
vocational rehabilitation folder be 
associated with the claims file.

5.  The RO should determine from Social 
Security Administration whether or not 
the veteran is currently in receipt of 
disability benefits, or was previously.  
The RO should request any and all 
determinations of disability-past and 
present-in the veteran's case and copies 
of any and all medical evidence relied 
upon in arriving at these decisions.

6.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran VA 
examinations, by appropriate specialists, 
to determine the extent of disability 
caused by his service-connected lower 
back disability.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, must be sent to the examiner(s) 
for review.  

The veteran should be examined by an 
orthopedist in order to determine the 
severity of the service-connected lower 
back disability.  The examiner(s) should 
address the following matters:

?	Summarize the medical history, 
including the onset and course, 
of his service-connected lower 
back disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected lower back.
?	Complete any diagnostic and 
clinical tests-including any and 
all neurological, muscle, and 
orthopedic tests-required and 
provide diagnoses for any and all 
lower back pathology identified.

7.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
increased evaluation for his service-
connected lower back disability, to 
include consideration of DeLuca v. Brown, 
8 Vet. App. 202 (1995) and 38 C.F.R. §§ 
4.40, 4.45, all revised regulations 
governing the evaluation of the 
musculoskeletal system, diseases and 
injuries of the spine, including 
intervertebral disc syndrome.  38 C.F.R. 
§ 4.71(a) Diagnostic Codes 5285 through 
5295 (prior to 2003) and Diagnostic Codes 
5235 through 5243 (2003), and a 
determination as to which are more 
favorable to the veteran.  If the 
decision remains in any way adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The veteran is reminded that it is his 
responsibility to appear for any and all scheduled 
examinations and that failure to do so could result in the 
denial of his claim.  38 C.F.R. § 3.655 (2003).  The Board 
intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



